Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-5, 8-12 and 15-16 remain in the application as withdrawn.  And again in regards to a possible rejoinder it should be noted that claims 10-12 are not in condition for rejoinder because re-introducing some the same elements already introduce.  Also claim 5 is not in condition for rejoinder because it is the same as claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flock (US 9,541,114) in view of Guffee (US 1,115,307) and Scott (US 3,817,146).  Flock discloses a connecting element in the embodiment shown in Fig. 4 comprising: a screw (19) with a head (21) and an elongated body (20) with a smaller diameter; a tip (4) at an end opposite the head which supports the penetration of fibers (see Fig. 3) and would be capable of the penetration in a “dry state”; a metal connection piece (18) for feeding through the body; and a casing (2) which remains in an area of a fibre composite component (14).  Flock further teaches the tip can be removed after installation for being replaced by a washer (column 3, lines 12-14).
Flock does not disclose the removable tip is screwed onto an external thread of the body.  Guffee discloses a connecting element including a removable tip (a) screwed onto an end of a “connecting element”/elongated body (d).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the removable tip of Flock with a screwed on removable tip as disclosed in Guffee because both Flock and Guffee are from similar type connecting elements where they are pushed through components to establish a threaded stud so replacing one removable tip for another would yield the same predictable results.  
 Flock in view of Guffee does not disclose the removable tip provided with flat areas for receiving a spanner tool.  Scott discloses a removable tip (Fig. 4) with flat areas (23) capable of receiving a spanner tool for installing or deinstalling the tip and an arc recess portion in a middle portion as pointed to below.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the removable tip of modified Flock with flat areas as disclosed in Scott because Scott teaches it as alternative embodiment providing the same results.
The limitation of “wherein after penetration of the fibre plies and before consolidation, the casing remains in the fiber composite component” is a product-by-process limitation where it is only the final product which is considered.  See MPEP 2113.  Wherein in this case, the final product is the casing remains in the fiber composite component which is taught in Flock.  See Figs. 4 and 5 for example.
        	
Response to Remarks
The previous 112(a) rejection has been withdrawn as a result of the amendment.

The rejection under 103 remains mostly unchanged except to account for the amendments.  
Applicant argues Flock does not disclose the limitation of “after penetration of the fibre plies and before consolidation, the casing remains in the fiber composite component”.  In response, the examiner disagrees for two reasons:  First, as noted in the above rejection, the limitation is product-by-process limitation where it is only the final product which is considered and which is taught by Flock.  Second, Flock discloses a method where the fibre plies are melted to allow the connecting element to pass through and are then cooled to form a positive lock (column 2, paragraph beginning line 41) with the connection element.  The step there the connection element is between the pass through and the cooling would be analogous to the “after penetration and before consolidation” and the positive lock would be analogous to the “casing remains in the fiber composite component”.

Applicant argues there is no suggestion to combine the teachings of Guffee and Scott with Flock.  In response, the examiner disagrees for the reasons as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677